UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1883


SEBASTIAN BUSTOS AYON,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 21, 2014              Decided:   March 4, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel G. Anna, ANNA & ANNA, P.C., Media, Pennsylvania, for
Petitioner.    Stuart F. Delery, Greg D. Mack, Kathryn L.
Deangelis, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sebastian Bustos Ayon, a native and citizen of Mexico,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)       dismissing    his      appeal     from    the   immigration

judge’s     denial   of    his    requests       for    asylum,     withholding    of

removal and withholding under the Convention Against Torture.

We have thoroughly reviewed the record, including the transcript

of   Ayon’s    merits     hearing,     and     his     supporting    affidavit    and

evidence.      We conclude that the record evidence does not compel

a ruling contrary to any of the Board’s factual findings, see 8

U.S.C.    § 1252(b)(4)(B)        (2012),       and   that   substantial     evidence

supports the Board’s decision.                 See INS v. Elias–Zacarias, 502

U.S. 478, 481 (1992).

              Accordingly, we deny the petition for review finding

that substantial evidence supports the Board’s decision.                      See In

re: Ayon (B.I.A. June 13, 2013).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    PETITION DENIED




                                           2